[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT                  U.S. COURT OF APPEALS
                             ________________________                   ELEVENTH CIRCUIT
                                                                            JULY 20 2000
                                                                         THOMAS K. KAHN
                                     No. 99-14561                             CLERK
                               ________________________

                        D. C. Docket No. 99-00038-CR-001-WD

UNITED STATES OF AMERICA,
                                                                           Plaintiff-Appellee,

                                            versus

GERALD GRIFFIN HARPER, JR.,
                                                                       Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                           _________________________
                                   (July 20, 2000)


Before TJOFLAT and HULL, Circuit Judges, and PROPST*, District Judge.

PER CURIAM:




   *
    Honorable Robert B. Propst, U.S. District Judge for the Northern District of Alabama, sitting
by designation.
      Gerald Griffin Harper, Jr. (“Harper”) appeals his sentence of 60 months’

imprisonment and three years’ supervised probation for possessing child pornography,

in violation of 18 U.S.C. § 2252A(a)(5)(B). We affirm.

                               I. BACKGROUND

      Harper molested his wife’s minor niece repeatedly between 1983 and 1989.

Because he resided in two different counties during the perpetration, he was charged

with molestation in both Ben Hill County, Georgia and Irwin County, Georgia. He

was convicted in 1989 of two counts of child molesting in each county. He was

paroled in 1993. While Harper was on probation, Harper’s probation officer inspected

Harper’s home. The probation officer discovered a computer zip disk containing

between 600 and 1000 pornographic pictures involving minors. Those 600 to 1000

pictures were in more than 10 different files on the computer disk.          Harper

subsequently pled guilty to one count of possessing child pornography, in violation

of 18 U.S.C. § 2252A(a)(5)(B).

      The Presentence Investigation Report (“PSI”) recommended a two-level

enhancement under U.S.S.G. § 2G2.4(b)(2), because Harper possessed more than ten

items depicting child pornography. Harper objected, arguing that his one disk

constituted only one “item.” The district court adopted the PSI recommendation, and

enhanced Harper’s sentence by two levels, from an offense level of 16 to an offense


                                         2
level of 18. The district court also departed upward two levels based on Harper’s

criminal history category, taking Harper from criminal history category III to category

V. Harper objected to the upward departure. Harper challenges the two-level

enhancement and the two-level upward departure on appeal.1

                                     II. DISCUSSION

       We review de novo the district court’s interpretation of words used in the

Sentencing Guidelines. United States v. Wooden, 169 F.3d 674, 675 (11th Cir.

1999).

       The Sentencing Guidelines provide for a two-level enhancement if “the

offense involved possessing ten or more books, magazines, periodicals, films,

video tapes, or other items, containing a visual depiction involving the sexual

exploitation of a minor.” U.S.S.G. § 2G2.4(b)(2) (1998). Harper argues that a

computer disk is the equivalent of a book or magazine—each of which can contain

dozens or hundreds of images and still be counted as only one item under §

2G2.4(b)(2). The government argues, and the district court found, that each file on




   1
     Because we find no merit to Harper’s contention that the district court erred in finding that
category III underrepresented Harper’s criminal history and departing upward to category V, we
affirm the district court’s ruling without further discussion. See 11th Cir. R. 36-1.

                                                3
a disk is separately acquirable, accessible, and distributable; hence each file, and

not the entire disk, equates with a book or magazine as in § 2G2.4(b)(2). 1

       The Ninth Circuit aptly observed, “[a] computer hard drive is much more

similar to a library than a book; the hard drive can store literally thousands of

documents and visual depictions. Each file within the hard drive is akin to a book

or magazine within that library. Thus, the files, not the hard drive, count as ‘items’

under U.S.S.G. § 2G2.4(b)(2).” United States v. Fellows, 157 F.3d 1197, 1201

(9th Cir. 1998), cert. denied, 120 S. Ct. 133 (1999). All circuits to consider this

issue agree that each file, rather than each disk or drive, is counted separately when

tallying visual sexual depictions of a minor under § 2G2.4(b)(2).                  See United

States v. Michalec, No. 98-4473, 176 F.3d 476 (4th Cir. Apr. 6, 1999)

(unpublished table decision), cert denied, 119 S. Ct. 2058 (1999); United States v.

Demerritt, 196 F.3d 138, 140 (2d Cir. 1999); Fellows, 157 F.3d at 1202; United

States v. Hall, 142 F.3d 988, 997-999 (7th Cir. 1998).

       For the reasons outlined in those decisions, we join the other circuits in

holding that the separate computer files on one computer disk count as discrete

“items” under § 2G2.4(b)(2). Since Harper possessed more than ten files


  1
    The 600 to 1000 pornographic pictures were contained in more than ten electronic files and each
file was separately acquired, accessible, and distributable. Thus, the only issue we must decide is
whether each file on the disk is an “item.”

                                                4
containing between 600 and 1000 sexual depictions of minors, the district court did

not err in enhancing Harper’s sentence by two-levels pursuant to § 2G2.4(b)(2).



      AFFIRMED.




                                         5